PER CURIAM.
George Henson, Jr., appeals the district court order denying him permission to proceed in forma pauperis on appeal. This court affirmed the magistrate judge’s order in that appeal and granted him leave to proceed in forma pauperis. See Henson v. Angelone, No. 02-7673, 2003 WL 246125, 55 Fed.Appx. 213 (4th Cir. Feb. 5, 2003). Therefore, Henson’s appeal of the district court’s order is moot.*
Accordingly, although we grant leave to proceed in forma pauperis, we dismiss Henson’s appeal as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.


 To the extent Henson’s pro se brief may be construed to attack numerous other district court orders, we note his appeal is timely only as to the district court’s order denying permission to proceed in forma pauperis on appeal.